Case 4:15-cv-00012-WTM-CLR Document 82 Filed 05/08/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

STARLA HAMILTON and SAVANNAH-
CHATHAM COUNTY FAIR HOUSING
COUNCIL, INC.,

Plaintiffs,
Vv. CASE NO. CV415-012
KAREN LANIER, Individually and
as Executor of the Estate of

Nathanial “Jack” Lanier, Jr.,

Defendants.

eee ee ee eS ea ee

 

ORDER

Before the Court is Defendants’ Motion in Limine. (Doc. 65.)
In their motion, Defendants request that the Court exclude “me
too” evidence and a variety of proposed exhibits. Plaintiffs have
filed a response in opposition. (Doc. 69.) For the following
reasons, Defendants’ motion is DENIED.

I. STANDARD OF REVIEW

 

“The real purpose of a Motion In Limine is to give the trial
judge notice of the movant’s position so as to avoid the
introduction of damaging evidence, which may irretrievably affect

the fairness of the trial.” Stewart v. Hooters of Am., Inc., No.

 

8:04-CV-40-T17-MAP, 2007 WL 1752873, at *1 (M.D. Fla. June 18,
2007). “The court excludes evidence on a Motion In Limine only if

the evidence is clearly inadmissible for any purpose.” Id.
Case 4:15-cv-00012-WTM-CLR Document 82 Filed 05/08/20 Page 2 of 6

“Accordingly, if evidence is not clearly inadmissible, evidentiary
rulings must be deferred until trial to allow questions of
foundation, relevancy, and prejudice to be resolved in context.”
Id. (citation and emphasis omitted).

II. “ME TOO” EVIDENCE

 

In their first request, Defendants seek to exclude or limit
“me too” evidence-evidence that other tenants were discriminated
against by Defendants—as irrelevant, confusing, and a waste of
time. (Doc. 65 at 2.) Specifically, Defendants request that the
Court limit the witnesses allowed to testify about their
experiences as former tenants of Jack Lanier. The witnesses at
issue are:

(1) Alicia Burnsed;

(2) Kymberli Kessler;

(3) Sade Love;

(4) Angela Baier;

(5) Nakita Smokes;

(6) Kimberly Gay; and

(7) Stacy Bacon.
(Doc. 65, Attach. 1 at 1-2.) In addition, Defendants request that
the Court exclude or limit the admission of the following exhibits
relating to the testimony of “me too” witnesses:

(1) Plaintiffs’ Proposed Exhibit 39-Nathanial “Jack”
Lanier, Jr. Rental Property List;
Case 4:15-cv-00012-WTM-CLR Document 82 Filed 05/08/20 Page 3 of 6

(2) Plaintiffs’ Proposed Exhibit 40-Gail Burnsed’s
Rental Agreement;

(3) Plaintiffs’ Proposed Exhibit 41—Jamila Smokes’
Rental Agreement; and

(4) Plaintiffs’ Proposed Exhibit 42-Nakita Smokes’
Rental Agreement.

(Doc. 65 at 4.)

In response, Plaintiffs argue that “me too” evidence is
relevant and probative to the issues in this case for several
reasons. (Doc. 69 at 2.) First, the evidence will “establish
[D]efendants’ intent to discriminate against [Plaintiff Hamilton]”
and a lack of mistake. (Id. at 2.) Particularly, Plaintiffs argue
that testimony of Jack Lanier’s former tenants will show that Mr.
Lanier intended to create a hostile environment based on sex and
that his dementia did not affect his intention. (Id.) Additionally,
Plaintiffs argue that testimony from “me too” witnesses will
establish that Defendant Karen Lanier knew or should have known
about Mr. Lanier’s behavior. (Id.) Lastly, Plaintiffs contend that
“me too” evidence supports Plaintiffs’ claim that Defendants
“engaged in a pattern and practice of discrimination.” (Id. at 4.)

“Me too” evidence is admissible within the Eleventh Circuit.
Goldsmith v. Bagby Elevator Co., 513 F.3d 1261, 1285-87 (11th Cir.
2008); Demers v. Adams Homes of Nw. Fla., Inc., 321 F. App’x 847,
854 (llth Cir. 2009) (“We have approved the use of ‘me too’

evidence under F.R.E. 404 (b) in discrimination and retaliation
Case 4:15-cv-00012-WTM-CLR Document 82 Filed 05/08/20 Page 4 of 6

cases.”). However, “me too” evidence will inevitably result in
mini-trials, and this Court has the discretion under Federal Rule
of Evidence 403 to cut off such evidence when it wastes time or
confuses the jury. Chavis v. Clayton Cty. Sch. Dist., 147 F. App’x
865, 868 (11th Cir. 2005) (affirming district court's ruling
excluding such testimony due to the risk that mini-trials would
ensue and the resulting waste of time did not justify allowing the
introduction of the evidence). Accordingly, the Court will allow
Plaintiffs to introduce “me too” evidence and testimony, but will
limit the amount of “me too” evidence at trial to avoid confusion

of issues and waste of time. See Purdee v. Pilot Travel Cntrs.,

 

LLC, No. CV407-028, 2010 WL 11537542, at *2 (S.D. Ga. Jan. ll,
2020). Plaintiffs are advised to pick their best examples and use
only those. At this time, the Court will DEFER ruling on specific
pieces of “me too” evidence until the trial of this case.
III. EXHIBITS CONTAINING ALLEGED HEARSAY

In their second request, Defendants seek to exclude ten of
Plaintiffs’ proposed exhibits because they contain inadmissible
hearsay. (Doc. 65 at 4.) Plaintiffs’ proposed exhibits that
Defendants seek to exclude are:

(1) Exhibit 8—-Starla Hamilton’s Savannah-Chatham Fair

Housing Council, Inc.’s (“SCFHC”) Client Rights and

Responsibilities Form;

(2) Exhibit 9-Starla Hamilton’s SCFHC Intake Form;
Case 4:15-cv-00012-WTM-CLR Document 82 Filed 05/08/20 Page 5 of 6

(3) Exhibit 10—-Michael Stephens’ Memorandum regarding
a phone call with Starla Hamilton on June 2, 2014;

(4) Exhibit 11—-Michael Stephens’ Memorandum regarding
a phone call with Starla Hamilton on June 9, 2014;

(5) Exhibit 12-Michael Stephens’ Memorandum regarding
a phone call with Starla Hamilton on June 16, 2014;

(6) Exhibit 13-Starla Hamilton’s SCFHC Release of
Information Form;

(7) Exhibit 14-Starla Hamilton’s Statement of SCFHC
Representation;

(8) Exhibit 16—-SCFHC Outreach Mailings;
(9) Exhibit 17-SCFHC Memorandum from Wayne Dawson to
Michael Stephens regarding scheduling an interview

with Starla Hamilton;

(10) Exhibit 36-SCFHC Internal Case Notes and Journal
Entries.

(Id. at 4.)

These proposed exhibits primarily relate to the investigation
conducted by Plaintiff SCFHC. Accordingly, Plaintiffs argue that
each exhibit can be admitted under Federal Rule of Evidence 803(6).
(Doc. 69 at 8.) In addition, Plaintiffs argue the exhibits will be
admitted for non-hearsay purposes, such as why Plaintiff SCFHC
initiated an investigation. (Id. at 9.)

The Federal Rules of Evidence define “hearsay” as “a
statement, other than one made by the declarant while testifying
at the trial or hearing, offered in evidence to prove the truth of
the matter asserted.” Fed. R. Evid. 801(c). Unless such evidence

falls into one of the exceptions provided by rule, it is

5
Case 4:15-cv-00012-WTM-CLR Document 82 Filed 05/08/20 Page 6 of 6

inadmissible. Fed. R. Evid. 802. An exception to the hearsay rule
exists for records of regularly conducted activity, if it was the
regular practice of that business activity to make the record or
report. Fed. R. Evid. 803(6).

Here, Defendants do not provide any support for their
contention that Plaintiffs’ exhibits are inadmissible hearsay. In
light of Plaintiffs’ indication that these exhibits will be offered
for non-hearsay purposes or fall under the exception in Rule
803(6), the Court is unable to grant Defendants’ request at this
time. Although it appears that these exhibits would qualify as
hearsay, without the context in which Plaintiffs offer this
evidence at trial, the Court is unable to fully rule on which
exhibits will be admissible. At this time, the Court will DEFER
ruling on specific pieces of evidence until the trial of this case.
If necessary, Defendants may renew their objection at trial.

3 OF
SO ORDERED this —™ day of May 2020.

C1 ree
WILLIAM T. MOORE, UR.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
